
	
		I
		111th CONGRESS
		1st Session
		H. R. 2595
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Gene Green of
			 Texas (for himself, Mr. Thompson of
			 California, Mrs. Bono
			 Mack, Ms. Jackson-Lee of
			 Texas, and Ms. Eshoo)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To restrict certain exports of electronic
		  waste.
	
	
		1.Electronic waste export
			 restrictions
			(a)AmendmentSubtitle C of the Solid Waste Disposal Act
			 (42 U.S.C. 6921 et seq.) is amended by adding at the end the following new
			 section:
				
					3024.Electronic
				waste export restrictions
						(a)In
				generalBeginning 12 months
				after the date of enactment of this section, except as provided in subsection
				(e) or (f), no person shall export any restricted electronic waste to a country
				described in subsection (c).
						(b)Definitions
							(1)In
				generalFor purposes of this
				section—
								(A)the term covered electronic
				equipment means used personal computers, servers, monitors,
				televisions, other video display products, printers, copiers, facsimile
				machines, video cassette recorders, digital video disc players, video game
				systems, digital audio players, personal digital assistants, telephones, image
				scanners, and other used electronic products the Administrator determines to be
				similar; and
								(B)the term restricted electronic
				waste means items of covered electronic equipment, whole or in
				fragments, that include, contain, or consist of—
									(i)circuit boards, lamps, switches, or other
				parts, components, assemblies, or materials derived therefrom containing
				mercury or polychlorinated biphenyls;
									(ii)circuit boards, lamps, switches, or other
				parts, components, assemblies, or materials derived therefrom
				containing—
										(I)antimony in concentrations greater than 1.0
				mg/L;
										(II)beryllium in concentrations greater than
				.007 mg/L;
										(III)cadmium, in
				concentrations greater than 1.0 mg/L;
										(IV)chromium in concentrations greater than 5.0
				mg/L; or
										(V)lead in
				concentrations greater than 5.0 mg/L;
										(iii)circuit boards,
				lamps, switches, or other parts, components, assemblies, or materials derived
				therefrom containing any other toxic material identified by the Administrator
				under paragraph (2);
									(iv)cathode ray tubes or cathode ray tube glass
				in any form; or
									(v)batteries containing lead, cadmium,
				mercury, or flammable organic solvents.
									(2)Additional
				restricted materialsThe
				Administrator shall establish procedures for identifying additional restricted
				materials, the presence of which in covered electronic equipment poses a
				substantial hazard to human health or the environment at the end of the life of
				the equipment.
							(c)Countries to
				which prohibition appliesThe countries referred to in subsection
				(a) are all countries which are not—
							(1)members of the
				Organization for Economic Cooperation and Development or the European Union;
				or
							(2)Liechtenstein.
							(d)General
				exceptionsThe prohibition under this section shall not apply
				to—
							(1)the export of used
				electronic equipment or parts, for use or reuse, if—
								(A)such export is to a
				country that the Administrator finds under subsection (e) will permit trade in
				such equipment or parts; and
								(B)such equipment or parts are tested prior to
				export and found to be functional for at least one of the primary purposes for
				which the equipment or parts were designed, and are being sold to a customer
				who will reuse such equipment or parts without further repairs;
								(2)furnace-ready cathode ray tube glass
				cullet, cleaned of all phosphors, to be used as a direct feedstock in a
				lead-glass manufacturing furnace without further processing or preparation
				required other than quality control, which the competent authority in the
				importing country has stated in writing is not waste;
							(3)returns of used electronic equipment under
				warranty by consumers or other contractual warranty collectors to the original
				equipment manufacturer or its contractual agent for purposes of warranty repair
				or refurbishment; or
							(4)the export of used electronic equipment or
				parts for repair or refurbishment in the importing country, with the intention
				of subsequent reuse, if—
								(A)such export is to
				a country that the Administrator finds under subsection (e) will permit trade
				in such equipment or parts;
								(B)the export is made
				by an original equipment manufacturer or its contractual agent, or an entity
				that meets an independent standard as identified by the Administrator;
				and
								(C)the person who
				exports the equipment or parts—
									(i)prior to shipment
				to any receiving facility, submits an annual notification to the Administrator,
				which includes—
										(I)a statement that
				the notifier plans to export used electronic equipment or parts for
				refurbishment or repair with the intention of subsequent reuse;
										(II)the notifier’s
				name, address, and Environmental Protection Agency ID number (if
				applicable);
										(III)the name and
				phone number of a contact person;
										(IV)the type of used
				electronic equipment or parts that will be shipped; and
										(V)the name, address,
				and contact information of the receiving facility; and
										(ii)keeps copies of
				normal business records, such as contracts, demonstrating that each shipment of
				exported used electronic equipment or parts is intended for repair or
				refurbishment and subsequent reuse, which documentation shall be retained for a
				period of at least 3 years after the date the used electronic equipment or
				parts were exported.
									(e)Foreign
				marketsNot later than 12 months after the date of enactment of
				this section, and annually thereafter, the Administrator shall identify for
				each country whether such country’s laws and policies permit trade in such
				equipment or parts, by requesting written confirmation from the competent
				authority of the importing country.
						(f)RegulationsNot
				later than 12 months after the date of enactment of this section, the
				Administrator shall issue regulations for carrying out this section,
				including—
							(1)testing
				requirements for verifying that used covered electronic equipment or parts
				proposed to be exported under this section are functional for the purposes for
				which they were designed, including requirements for proper packaging to
				prevent such equipment or parts from losing functionality due to damage during
				transit; and
							(2)in consultation
				with the appropriate Federal agency or agencies, provisions for an efficient
				export control regime to identify exports covered by this section and provide
				for enforcement in coordination with other enforcement procedures administered
				by United States Customs and Border
				Protection.
							.
			(b)Table of
			 contents amendmentThe table of contents for the Solid Waste
			 Disposal Act is amended by adding after the item relating to section 3023 the
			 following new item:
				
					
						3024. Electronic waste export
				restrictions.
					
					.
			2.Criminal
			 penaltiesSection 3008(d) of
			 the Solid Waste Disposal Act (42 U.S.C. 6928(d)) is amended—
			(1)by striking
			 or at the end of paragraph (6);
			(2)by inserting
			 or at the end of paragraph (7); and
			(3)by inserting after
			 paragraph (7) the following new paragraph:
				
					(8)knowingly exports restricted electronic
				waste in violation of section
				3024;
					.
			
